Citation Nr: 9917783	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
epiphysitis and osteochondritis of the dorsal spine.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This appeal comes from before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

During the veteran's hearing before a member of the Board 
sitting at the Board in Washington D. C., in April 1998, he 
raised the issue of service connection for disabilities 
involving the cervical and lumbar spine on direct and 
secondary bases hearing in regard to entitlement to service 
connection, including on a secondary basis, for additional 
disabilities of the spine.  As these issues have not been 
perfected for appeal, the RO is directed to develop them as 
appropriate.


REMAND

This case was previously before the Board in August 1998.  At 
that time, the Board Remanded the case to the RO for 
additional development of the evidence, to include a VA 
examination by an orthopedist.  The Board requested the 
examiner to identify all findings, complaints, and symptoms 
which are as likely as not related to the service connected 
epiphysitis and osteochondritis of the dorsal spine.  The 
examiner was requested to include the degrees of normal range 
of motion of the dorsal spine. The examination was conducted 
in October 1998.  However, the report does not include the 
above requested information.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment of his back.  The RO 
should also notify the veteran that he 
may submit additional evidence and 
argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request the orthopedist 
who examined the veteran in October 1998 
to review the claims folder and his 
findings and to identify all findings, 
complaints, and symptoms which are as 
likely as not related to the service 
connected epiphysitis and osteochondritis 
of the dorsal spine.  The examiner is 
also requested to include the normal 
degrees of motion of the dorsal spine.  
If the examiner desires additional 
testing or another examination, they 
should be conducted.  

3.  If the orthopedist who conducted the 
October 1998 VA examination is 
unavailable, the RO should schedule the 
veteran for another VA examination by an 
orthopedist in order to determine the 
severity of the service- connected 
epiphysitis and osteochondritis of the 
dorsal spine.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  All 
specialized examinations, tests and 
studies deemed necessary should be 
accomplished at this time.  The veteran's 
dorsal spine should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the dorsal spine.  

Additionally, the examiner should be 
requested to determine whether the dorsal 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. 

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

The examiner is requested to identify all 
findings, complaints, and symptoms, which 
are as likely as not related to the 
service, connected epiphysitis and 
osteochondritis of the dorsal spine. 

4.  Following completion of the above, 
the RO should review the record and 
ensure that all of the development 
requested has been conducted and 
completed in full in compliance with the 
remand orders, as mandated by Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of the 
applicability of the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (1998).

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, which includes the pertinent rating 
criteria and an opportunity to respond.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


